DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not include antecedent basis for the term "piston head" as recited by claims 1, 4, 9, and 12.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 3, and 6 are objected to because of the following informalities:  
As to claim 2, “therein” in line 1 was perhaps intended to read “wherein”.  
Claim 3 is objected to as it depends from claim 2.
comprises” before “an adhesive”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein a plunger cap is coupled to the piston head by the drive device and a seal provided about the piston chamber.” Based on the usage of “coupled to” in the claim and based on what is shown/described in the drawings/specification, the metes and bounds of this limitation are unclear. The instant specification describes a plunger attachment cap 244 (which is shown in at least Fig. 29) attached to a pumping actuation member 54. It is not clear if the pumping actuation member 54 is considered synonymous with a “piston head” (it was noted above that the specification does not use the term “piston head”), and/or to what extent “coupled to” is intended to limit the claim. Furthermore Fig. 29 shows an o-ring 281 which is believed to correspond to the claimed seal. This o-ring appears to contact the pumping actuation member 54 but does not appear to contact the plunger attachment cap 244 so it is not clear how this would be coupling the plunger cap to the piston head.
Claim 12 recites “wherein a plunger cap is coupled to the piston head by the drive device and a seal provided about the piston chamber.” Based on the usage of “coupled to” in the claim and based on what is shown/described in the drawings/specification, the metes and bounds of this limitation are unclear. The instant specification describes a plunger attachment cap 244 (which is shown in at least Fig. 29) attached to a pumping actuation member 54. It is not clear if the pumping actuation member 54 is considered synonymous with a “piston head” (it was noted above that the specification does not use the term “piston head”), and/or to what extent “coupled to” is intended to limit the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-10, 12, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rush et al. (US 2004/0115067 A1, hereinafter ‘Rush’) in view of Gorman et al. (US 2004/0064088 A1, cited previously and hereafter ‘Gorman’)
As to claim 1, Rush discloses a delivery device for delivering an infusion medium to a user, the device comprising: a housing portion adapted to be secured to a user (see para 0009 which teaches: “a disposable pump constructed according to the present invention and charged with a 3-day supply of insulin, a small battery and a disposable glucose sensor could be integrated into a single housing and releasably coupled with non-disposable components such as control electronics, a transmitter/receiver and a user interface to comprise a small insulin delivery device that could be worn on the skin as an adhesive patch”); a drive device (shape memory wire 114 and associated power source 116 and electrical connection 117 as seen in either Fig. 1A or 1B; see para 0026-0029); a reservoir (102); and a pump device comprising: a piston chamber (104) having an interior including a fluid portion having a variable volume for containing the infusion medium (Figs. 1A-1B); an outlet port (opening of 104 that leads to outlet conduit 109) in fluid flow communication with the fluid portion of the piston chamber (Figs. 1A-1B, para 0023); a piston head (head of plunger 112) moveable within the piston chamber between a retracted position and an active position to vary the volume of the fluid portion of the piston chamber (para 0023, 0026), wherein the piston head is moveable by the drive 
While Rush disclosed a housing portion as taught above, Rush does not expressly recite that the housing portion comprises a base portion having a bottom surface securable directly on to skin of the user. Gorman discloses a housing portion (54) adapted to be secured to a user wherein the housing portion comprises a base portion (“base portion” being interpreted as a bottom portion of housing 54 such as the cut-out view of housing 54 seen in Fig. 3) having a bottom surface securable directly on to skin of the user (see para 0074 of Gorman). It would have been obvious to one having ordinary skill in the art to modify the housing of Rush such that the housing portion comprises a base portion having a bottom surface securable directly on to skin of the user based off the teachings of Gorman. One would have been motivated to do so in order to secure the housing portion to the user (see para 0074 of Gorman).
Rush is silent to wherein the injection site is an injection site at which a hollow needle or cannula may be inserted into the user when the bottom surface of the basePage 2 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020 portion is secured to the user. Gorman teaches an injection site at which a hollow needle or cannula (64) may be inserted into the user when its bottom surface (surface where adhesive layer 60 is located) of the basePage 2 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020 portion of its housing (54) is secured to the user (see Figs. 2A, 2B, 3, para 0074). It would have been obvious to one having ordinary skill in the art to modify Rush to include a cannula in view of Gorman such that the injection site is an injection site at which the cannula may be inserted into the user when the bottom surface of the basePage 2 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020 portion is secured to the user in order to deliver fluid from the pump device into a user (see Figs. 2A, 2B, 3, para 0074 of Gorman).

As to claim 2, Rush in view of Gorman teaches the delivery device according to claim 1 as described above. Rush further discloses the reservoir having an interior volume for containing the infusion medium (Figs. 1A, 1B, para 0023) and a conduit (107 can be further interpreted as part of the reservoir) connecting the interior volume of the reservoir in fluid flow communication with the piston chamber (Figs. 1A, 1B, para 0023).
As to claim 4, Rush in view of Gorman teaches the delivery device according to claim 1 as described above. Rush further discloses wherein a plunger cap (rigid restraint 113) is coupled to the piston head by the drive device (see para 0026, Figs. 1A, 1B), but is silent to a seal provided about the piston chamber. Gorman however teaches use of o-rings that can be used to form fluid-tight seals in a piston chamber (see para 0063). It would have been obvious to one having ordinary skill in the art at the time of invention to further modify Rush in view of Gorman and provide a seal (in the form of an o-ring) provided about the piston chamber as a way to prevent fluid leakage from the piston chamber (see para 0063 of Gorman).
As to claim 6, Rush in view of Gorman teaches the delivery device according to claim 1 as described above. While Rush does mention use of adhesive patches (see para 0006, 0009), Rush does not expressly recite wherein the bottom surface of the base portion further an adhesive material for securing the housing portion to the user. Gorman teaches wherein the bottom surface of its base portion further comprises an adhesive material (adhesive layer 60) for securing the housing portion to a user (see para 0074 of Gorman). It would have thus been further obvious when modifying Rush in view of Gorman to further do so such that the bottom surface of the base portion further comprises an adhesive material for the same purpose of securing the housing portion to the user (see para 0074 of Gorman).
As to claim 7, Rush in view of Gorman teaches the delivery device according to claim 1 as described above. Rush further discloses a one-way valve (110) within the conduit (109) (Figs. 1A, 1B, para 0023, 0028).
As to claim 8, Rush in view of Gorman teaches the delivery device according to claim 1 as described above. Rush further discloses a one-way valve (110) within the conduit (109) (Figs. 1A, 1B, para 0023, 0028).

a disposable pump constructed according to the present invention and charged with a 3-day supply of insulin, a small battery and a disposable glucose sensor could be integrated into a single housing and releasably coupled with non-disposable components such as control electronics, a transmitter/receiver and a user interface to comprise a small insulin delivery device that could be worn on the skin as an adhesive patch”); a drive device (shape memory wire 114 and associated power source 116 and electrical connection 117 as seen in either Fig. 1A or 1B; see para 0026-0029); a reservoir (102); and Page 3 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020a pump device comprising: a piston chamber (104) having an interior including a fluid portion having a variable volume for containing the infusion medium (see Figs. 1A, 1B); an outlet port (opening of 104 that leads to outlet conduit 109) in fluid flow communication with the interior of the piston chamber (Figs. 1A, 1B); a piston head (head of plunger 112) moveable within the piston chamber between a retracted position (position when head is located at first limit 105) and an active position (position when head is located at second limit 106) to vary the volume of the fluid portion of the piston chamber (para 0023, 0026), wherein the piston head is moveable by the drive device (para 0026-0029); wherein, when the piston chamber contains infusion fluid, the volume of the fluid portion of the piston chamber is reduced as the piston head is moved from the retracted position to the active position to provide a pressure within the piston chamber to force the infusion fluid from the fluid portion of the piston chamber and through the outlet port (para 0026-0029); wherein, the volume of the fluid portion of the piston chamber is increased as the piston head is moved from the active position to the retracted position to provide a pressure within the piston chamber to draw infusion fluid from the reservoir into the fluid portion of the piston chamber (para 0026-0029), through an inlet port (where inlet conduit 107 connects to reservoir 102), when the inlet port is connected in fluid flow communication with the reservoir (Figs. 1A, 1B, para 0023), and wherein the delivery device further comprises an injection site (111), and a conduit (109) coupling the injection site in fluid flow communication with the outlet port of the pump device (Figs. 1A, 1B).
Rush is silent to wherein the injection site is an injection site at which a hollow needle or cannula may be inserted into the user when the bottom surface of a basePage 2 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020 portion is secured to the user. Gorman teaches an injection site at which a hollow needle or cannula (64) may be inserted into the user when its bottom surface (surface where adhesive layer 60 is located) of the basePage 2 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020 portion 

As to claim 10, Rush in view of Gorman teaches the delivery device according to claim 9 as described above. Rush further discloses wherein the reservoir (102) has an interior volume for containing the infusion medium and a conduit (107) connecting the interior volume of the reservoir in fluid flow communication with the piston chamber (Figs. 1A, 1B, para 0023 of Rush).
As to claim 12, Rush in view of Gorman teaches the delivery device according to claim 9 as described above. Rush further discloses wherein a plunger cap (rigid restraint 113) is coupled to the piston head by the drive device (see para 0026, Figs. 1A, 1B), but is silent to a seal provided about the piston chamber. Gorman however teaches use of o-rings that can be used to form fluid-tight seals in a piston chamber (see para 0063). It would have been obvious to one having ordinary skill in the art at the time of invention to further modify Rush in view of Gorman and provide a seal (in the form of an o-ring) provided about the piston chamber as a way to prevent fluid leakage from the piston chamber (see para 0063 of Gorman).
As to claim 14, Rush in view of Gorman teaches the delivery device according to claim 9 as described above. While Rush does mention use of adhesive patches (see para 0006, 0009), Rush does not expressly recite wherein the housing portion comprises an adhesive material on the bottom surface for securing the housing portion to the user. Gorman teaches wherein the bottom surface of its base portion further comprises an adhesive material (adhesive layer 60) for securing the housing portion to a user (see para 0074 of Gorman). It would have thus been further obvious when modifying Rush in view of Gorman to further do so such that the bottom surface of the housing portion further comprises an adhesive material for the same purpose of securing the housing portion to the user (see para 0074 of Gorman).
.

Claim 3, 11 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rush in view of Gorman as applied to claims 2 and 10, respectively, and further in view of Diaz et al. (US 2002/0120236 A1, cited in previous office action and hereinafter 'Diaz').
As to claims 3 and 11, Rush in view of Gorman teaches a delivery device according to claim 2 and claim 10, respectively, as described above, but is silent on wherein the reservoir is supported by the housing portion.
Diaz discloses a medicated delivery systems having a reservoir 24 supported by a housing portion (16, 18, 20, 22; see Figs. 2A-3, paragraphs 0010-0012, 0066).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rush/Gorman and place the reservoir within the housing portion such that it is supported by the housing in a manner similar to Diaz. One would have been motivated to do so in order to ensure that the reservoir stays secured within the housing (see Figs. 2A-3, paragraphs 0010-0012, 0066 of Diaz).

As to claim 16, Rush in view of Gorman and Diaz teaches the delivery device according claim 11 as described above. Rush further discloses a one-way valve (110) within the conduit (109) (see Figs. 1A, 1B, para 0023 of Rush).

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rush in view of Gorman as applied to claim 1 above, and further in view of Gross et al. (US 6,186,982 B1, hereinafter 'Gross').
As to claim 5, Rush in view of Gorman teaches the delivery device according to claim 1 as described above. Rush further discloses electrical control circuitry (pulse generating circuit 118 and/or control electronics described in para 0009) wherein the electrical control circuitry controls the drive 
Gross discloses placement of controlling circuitry within a housing portion depending on how advanced the controlling circuitry is (see para beginning line 13 col. 16 which explains how controlling circuitry can be placed within housing 142 along with other components of the device, but that “more sophisticated devices are of course within the scope of the invention” implying that controlling circuitry can also be placed elsewhere).
It would have been obvious to one having ordinary skill in the art to modify Rush/Gorman and place the control circuitry in the housing portion such that the control circuitry is contained in the housing portion based off the teachings of Gross. One having ordinary skill in the art would have been able to decide between different placements for the control circuitry, for example within the housing portion already described above with respect to Rush/Gorman, or within a separate housing portion. One could have decided on such placement based on a level of sophistication of the overall device and based on the cost of replacement (i.e. placing cheap control circuitry in a disposable housing portion vs. more expensive control circuitry in a reusable housing portion – see para beginning line 13 col. 16 of Gross).

As to claim 13, Rush in view of Gorman teaches the delivery device according to claim 9 as described above. Rush further discloses electrical control circuitry (pulse generating circuit 118 and/or control electronics described in para 0009) wherein the electrical control circuitry controls the drive device for delivery of the infusion medium from the reservoir to the user (para 0009, 0027, 0028) but is silent to the control circuitry being contained in the housing portion. 
Gross discloses placement of controlling circuitry within a housing portion depending on how advanced the controlling circuitry is (see para beginning line 13 col. 16 which explains how controlling circuitry can be placed within housing 142 along with other components of the device, but that “more sophisticated devices are of course within the scope of the invention” implying that controlling circuitry can also be placed elsewhere).
It would have been obvious to one having ordinary skill in the art to modify Rush/Gorman and place the control circuitry in the housing portion such that the control circuitry is contained in the housing portion based off the teachings of Gross. One having ordinary skill in the art would have been 

Response to Arguments
Applicant’s arguments (see Remarks submitted 3/19/21) have been fully considered. While not agreeing with all of the applicant’s arguments, the examiner has found applicant’s argument that Gorman is silent to wherein movement of its lead screw 34 and thus the plunger 36 while being controlled by the drive device is reversible. I.e., the examiner agrees with the applicant that (beginning from end of page 7 or Remarks): “Gorman fails to teach or suggest however how this is reversible in order to move the lead screw in the opposite direction” and thus Gorman appears silent to wherein the volume of the fluid portion of the piston chamber is increased as the piston head is moved from the active position to the retracted position to provide a pressure within the piston chamber to draw infusion fluid from the reservoir into the fluid portion of the piston chamber. For this alone, the previous rejections of claim 1 and claim 9 using Gorman as the primary reference have been withdrawn. However, new rejections using Rush as the primary reference have been given above. Since the office action contains new grounds of rejection that were not previously given, the applicant’s remaining arguments are moot.

Double Patenting
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783